Citation Nr: 9926378	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable rating for postoperative 
residuals of fracture of the left mandible.

2.  Entitlement to service connection for a dental condition 
due to service trauma for purposes of VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from an December 1996 RO decision which granted 
service connection and a 0 percent rating for postoperative 
residuals of a fracture of the left mandible (the veteran 
appeals for a compensable rating), and from a June 1997 RO 
decision which denied service connection for a dental 
condition due to service trauma for purposes of VA outpatient 
dental treatment.  


FINDINGS OF FACT


1.  Service-connected postoperative residuals of a fracture 
of the left mandible are manifested by a healed fracture 
without displacement and no limitation of jaw motion.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a dental condition 
due to service trauma for purposes of VA outpatient dental 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
postoperative residuals of a fractured left mandible have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.31, § 4.150, Diagnostic Codes 9904, 9905 (1998).

2.  The claim for service connection for a dental condition 
due to service trauma for purposes of VA outpatient dental 
treatment is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1969 to June 
1971.  Service medical records show that on his initial 
service dental examination in August 1969 it was noted he was 
missing teeth numbers 19 and 30, and had caries of of several 
teeth and gingivitis.  He had gingival treatment and dental 
scaling.  Tooth number 14 was extracted in April 1970 because 
of dental disease.  Medical records show the veteran 
sustained a fractured jaw (left angle of the mandible) in a 
fight while on leave in late September 1970.  He underwent a 
closed reduction of the fracture at A. Barton Hepburn 
Hospital the next day, with temporary immobilization of the 
jaw.  Service medical records show he was admitted to a 
service hospital in early October 1970 for follow-up care.  
When initially examined there, it was noted that teeth 
numbers 14, 19, and 30 had been previously removed, and he 
had caries of tooth number 3.  It was noted he had some 
displacement of the jaw fracture, for which further treatment 
was planned.  In October 1970 he underwent an open reduction 
of the fractured left angle of the mandible.  Immobilization 
wires were removed in November 1970, and there was good union 
at the fracture site.  He developed temporomandibular 
tenderness and some movement at the fracture site and he then 
underwent a closed reduction in November 1970.  After that he 
made good progress and immobilization was again removed.  
Later in December 1970, it was noted that he had good bony 
union at the fracture site, and had good mandibular function 
and dental occlusion, and he was discharged to duty.  On the 
June 1971 service separation examination, clinical 
examination of the mouth was normal; it was noted that he was 
missing teeth 1, 14, 17, and 30, and had numerous diseased 
but restorable teeth.  A history of a broken jaw and surgery 
was noted.

In December 1989 the veteran filed a claim for service 
connection for residuals of a broken jaw.  This claim was 
denied by the RO in May 1990 on the basis that the veteran 
had failed to submit requested evidence.

Private dental treatment records show the veteran was treated 
in July, September, and October 1992, and he was noted to 
have dental disease, including caries and periodontal disease 
of various teeth.  He had extractions of teeth numbers 2 and 
31 in July 1992.  In October 1992 the veteran wanted to have 
tooth number 10 filled, but the dentist refused to fill the 
tooth without doing root canal therapy on the tooth.

Records from North Country Children's Dental Clinic show the 
veteran was seen in September 1994 complaining that tooth 
number 10 had broken.  X-rays showed a periapical abscess of 
the tooth.  The assessment was dental granuloma of tooth 
number 10 of endodontic origin.  The treating dentist noted 
that to restore the tooth there would have to be root canal 
therapy.  After some initial treatment of the tooth, the 
veteran refused root canal therapy in December 1994.  The 
assessment in December 1994 was chronic apical periodontitis 
with dental granuloma and necrotic pulp of tooth number 10.

In May 1996 the veteran filed another claim for service 
connection for residuals of a fracture of the mandible.  

On a VA dental examination in September 1996, it was noted 
that X-rays showed complete healing of the old fracture of 
the left angle of the mandible with wires visible.  The 
veteran reported that he had pain in the left 
temporomandibular joint.  He stated that it sometimes locked 
open, but he was able to re-close it.  There was an audible 
pop when he opened wide.  There was normal range of motion.  
He claimed he bruxed at night and people heard the noise.  
The doctor noted that the jaw fracture had healed but the 
veteran had some temporomandibular joint symptoms from the 
trauma to the joint when his jaw was fractured.

In an October 1996 statement, Dale L. Hosmer, D.D.S., 
reported that he examined the veteran in March 1993.  The 
veteran was given antibiotic treatment, and an appointment 
was set up for root canal therapy for tooth number 10.  The 
veteran did not make an April 1993 appointment to start the 
root canal therapy.  The veteran was next seen in June 1994 
on an emergency basis with a claim of a tooth fracture due to 
a traumatic injury at work.  He was informed that this was 
the same tooth that previously required root canal therapy.  
The veteran declined the root canal therapy. 

In statements dated in 1997 and 1998, the veteran said he 
believed he had a dental condition due to trauma in service 
and thus should be eligible for VA dental treatment.  He 
attributed his current dental condition to inability to 
properly clean his teeth during the time when his jaw was 
wired shut in service due to the fractured mandible.  The 
veteran also argued that a compensable rating should be 
granted for service-connected residuals of the jaw fracture.  
He said he had symptoms of pain, popping, noise, and locking 
when he opened and closed his mouth.

II.  Analysis

A.  Compensable rating for postoperative residuals of 
fracture of the left mandible.

The veteran has presented a well-grounded (plausible) claim 
for a compensable rating for service-connected postoperative 
residuals of a fracture of the left mandible; the evidence 
has been properly developed and there is no further VA duty 
to assist with this claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are based upon the average impairment 
of earning capacity as set forth in a schedule for rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Malunion of the mandible is rated 0 percent when there is 
slight displacement, and 10 percent when there is moderate 
displacement.  Such ratings are based upon the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Code 9904.  

Limitation of motion of the temporomandibular articulation is 
rated 10 percent when inter-incisal range is 31 to 40 mm, or 
when range of lateral excursion is 0 to 4 mm.  38 C.F.R. 
§ 4.150, Code 9905.  When the requirements for a compensable 
rating are not met, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.

The veteran sustained a fracture of the left mandible in 
service in 1970.  He underwent open and closed reductions of 
the jaw fracture and temporary immobilization, following 
which the fracture healed and he had good mandibular 
functional and occlusion.  No related functional impairment 
was noted at the 1971 service separation examination.  

The evidence since service shows treatment for dental 
conditions in the 1990s but does not show any treatment for 
symptoms related to the healed jaw fracture. During a VA 
examination in 1996, the veteran had complaints of 
temporomandibular joint pain and occasional locking.  The 
examiner reported objective findings of an audible pop upon 
opening the mouth wide.  However, the old fracture is healed 
and there is no reported malunion of the mandible, let alone 
malunion with moderate displacement as required for a 10 
percent rating under Code 9904.  The VA examination showed 
full range of motion of the jaw.  There is no objective 
evidence that claimed pain results in limitation of motion of 
the temporomandibular articulation to the degree required for 
a 10 percent rating under Code 9905.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet App 202 (1998).  As the 
requirements for a compensable rating under Code 9905 are not 
met, a 0 percent rating is to be assigned.  38 C.F.R. § 4.31.

The preponderance of the evidence is against the claim for a 
compensable rating for the service-connected postoperative 
residuals of a fracture of the left mandible.  Thus, the 
benefit-of-the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Service connection for a dental condition due to service 
trauma
for purposes of VA outpatient dental treatment.

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  
[Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions which 
would affect the present case.  See 64 Fed. Reg. 30392 
(1999).]  

If a dental condition is service-connected as being due to 
service trauma, a veteran will be eligible for perpetual VA 
outpatient dental treatment for the condition.  38 C.F.R. 
§ 17.161(c) (1998). 

The veteran claims he has a dental condition which should be 
service-connected on the basis of service trauma, thereby 
rendering him eligible for VA outpatient dental treatment for 
the condition.  His claim raises the threshold question as to 
whether he has met his initial burden of submitting competent 
evidence to show that his claim is well grounded, meaning 
plausible.  38 U.S.C.A. § 5107(a); Woodson v. Brown, 8 
Vet.App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir 1996).  A 
well-grounded claim for service connection requires competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstance, lay evidence), 
and of a nexus between the in-service injury or disease (or 
an established service-connected condition, in the case of 
secondary service connection) and the current disability 
(medical evidence).  Libertine v. Brown, 9 Vet.App. 521 
(1996); Caluza v. Brown, 7 Vet.App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).

The veteran asserts that his current dental condition is due 
to the inability to properly clean his teeth when his jaw was 
temporarily wired shut following the jaw fracture in service.  
There is no medical evidence to support this theory, and the 
theory itself does not concern dental trauma.  

The service medical records from the veteran's 1969-1971 
active duty show dental treatment for dental disease, 
including tooth extraction prior to the jaw fracture.  The 
service records due not show a dental condition of the teeth 
or gums due to the jaw fracture or any other service trauma.  
Post-service medical records from the 1990s show treatment 
for various dental conditions associated with dental disease 
(such as the periapical absess of tooth number 10), but none 
of the medical records link the current dental conditions 
with service trauma including the jaw fracture.  

As the veteran has not presented competent medical evidence 
to link a current dental condition with service trauma, his 
claim for service connection for a dental condition due to 
service trauma for purposes of VA outpatient dental treatment 
is not well grounded and must be denied.  38 U.S.C.A. 
§ 5107(a); Woodson, supra; Caluza, supra.  


ORDER

A compensable rating for postoperative residuals of fracture 
of the left mandible is denied.

Service connection for a dental condition due to service 
trauma for purposes of VA outpatient dental treatment is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

